UNITED STATES DISTRICT COURT R E C E IV E

FOR THE DISTRICT OF COLUMBIA JUN 24 2019

Clerk, U.S. District & Bankruptcy

ELENA STU RDZA, : Courts for the District of Columbia
Plaintiff, )
' )

V. ) Civil Action No. 19-1643 (UNA)

)
UNITED STATES OF AMERICA, )
)
/ Defendant. )

MEMORANDUM OPINION

This matter is before the Court on plaintiff's application to proceed in forma pauperis
and her pro se civil complaint. It appears that plaintiff demands compensation for work she
performed in designing a chancery building in Washington, D.C., for the United Arab Emirates.
It further appears that this matter has been resolved in a prior civil action, see Sturdza v. United
Arab Emirates, 281 F.3d 1287, 1291 (D.C. Cir. 2002) (summarizing factual background), which
the parties voluntarily dismissed with prejudice, see Stipulation of Voluntary Dismissal Pursuant
to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Sturdza v. United Arab Emirates, No. 19-cv-
2051 (D.D.C. Sept. 29, 2014). Plaintiff's subsequent attempts to seek relief in the United States
Court of Appeals for the District of Columbia Circuit and the Supreme Court of the United States
have not met with success, see Compl. at 1, 3, and insofar as the instant complaint challenges
the rulings of the D.C. Circuit or the Supreme Court, the complaint must be dismissed for lack of
subject matter jurisdiction. This federal district court lacks jurisdiction to review the decisions
of either court. See Straw v. Supreme Court of United States, 731 F. App'x 7, 8 (D.C. Cir. 2018)

(per curiam) (“The district court correctly determined that it lacked jurisdiction to review
decisions of the United States Supreme Court or to direct that Court to take any action.”);
Panko v. Rodak, 606 F.2d 168, 171 n.6 (7th Cir. 1979) (“[I]t seems axiomatic that a lower court
may not order the judges or officers of a higher court to take an action.”), cert. denied, 444 U.S.

1081 (1980).

An Order consistent with this Memorandum Opinion is issued separately.

DATE: June Lt, 2019 d=

Unitéd Statés District Judge

Tarte